                                                           USDC
      Case 1:20-cv-09502-GHW Document 14 Filed 03/16/21 Page 1 of SDNY
                                                                  6
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                                                           DATE FILED: 3/16/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL NIEVES,

                                   Plaintiff,

                       -against-

 THE NEW YORK STATE OFFICE OF                                       20-CV-9502 (GHW)
 MENTAL HEALTH; THE NEW YORK CITY
 HEALTH AND HOSPITALS CORP.;                                      ORDER OF SERVICE
 LEONARDO V. LOPEZ, MD; SWATI
 SHIVALE, MD; TARAH SCANLON;
 CATHERINE MIER; ASHLEY L. VALENCIA,
 MD; ROBERT NADRICH, MD,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

       Plaintiff, currently detained at Bellevue Hospital Prison Ward (“Bellevue”), brings this

pro se action under 42 U.S.C. § 1983. After Plaintiff filed his initial complaint, he filed a series

of letters seeking to add or withdraw claims and parties. By order dated January 7, 2021, the

Court directed Plaintiff to include all of his claims in a single amended complaint, naming the

parties that he intended to sue.

        On February 8, 2020, Plaintiff filed an amended complaint naming as defendants six

Bellevue doctors (Leonardo Lopez, Catherine Mier, Robert Nadrich, Tarah Scanlon, Swati

Shivale, and Ashley Valencia), the New York City Health and Hospitals Corporation, and the

New York State Office of Mental Health (OMH). 1 Plaintiff directs the Court to “refer to the filed




       1
         In the amended complaint, Plaintiff drops the claims raised in his initial complaint (ECF
2) against “the United States Federal Government,” the State of New York, Dr. Popeo, and Ann
Mariet, Commissioner of OMH.
           Case 1:20-cv-09502-GHW Document 14 Filed 03/16/21 Page 2 of 6




complaint” for his factual allegations. The Court liberally construes the amended complaint (ECF

11) as incorporating the allegations of Plaintiff’s original complaint (ECF 2).

       By order dated February 23, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). 2

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis original).

                                           DISCUSSION

A.     New York State Office of Mental Health

       Plaintiff sues the New York State OMH under § 1983. “[A]s a general rule, state

governments may not be sued in federal court unless they have waived their Eleventh




       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

                                                     2
         Case 1:20-cv-09502-GHW Document 14 Filed 03/16/21 Page 3 of 6




Amendment immunity, or unless Congress has abrogated the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity recognized

by the Eleventh Amendment extends beyond the states themselves to state agents and state

instrumentalities that are, effectively, arms of a state.” Id.

        New York has not waived its Eleventh Amendment immunity to suit in federal court, and

Congress did not abrogate the states’ immunity in enacting § 1983. See Trotman v. Palisades

Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). The Eleventh Amendment therefore

bars Plaintiff’s § 1983 claims against the New York State OMH, and Plaintiff’s § 1983 claims

against OMH are dismissed. 28 U.S.C. § 1915 (e)(2)(b)(iii).

B.      Service on Named Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the complaint is not served within that

time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d

56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of

time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

                                                    3
          Case 1:20-cv-09502-GHW Document 14 Filed 03/16/21 Page 4 of 6




Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants New York City Health and Hospitals

Corporation, Leonardo V. Lopez, Catherine Mier, Robert Nadrich, Tarah Scanlon, Swati Shivale,

and Ashley L. Valencia through the U.S. Marshals Service, the Clerk of Court is instructed to fill

out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

these defendants. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Request for Pro Bono Counsel

        Plaintiff filed a motion for the Court to request pro bono counsel. (ECF 6.) The factors to

be considered in ruling on an indigent litigant’s request for counsel include the merits of the case,

Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts and present the case

if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge

v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he factor which

command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is too early in the

proceedings for the Court to assess the merits of the action, Plaintiff’s motion for counsel is

denied without prejudice to renewal at a later date.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Court liberally construes the amended complaint (ECF 11) as

incorporating the allegations of Plaintiff’s original complaint (ECF 2) and treats them together as

                                                   4
          Case 1:20-cv-09502-GHW Document 14 Filed 03/16/21 Page 5 of 6




the operative complaint. The Court dismisses Plaintiff’s claims against the New York State

Office of Mental Health, 28 U.S.C. § 1915(e)(2)(B)(iii), and denies his request for pro bono

counsel (ECF 6).

         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Defendants New York City Health and Hospitals Corporation, Leonardo V. Lopez,

Catherine Mier, Robert Nadrich, Tarah Scanlon, Swati Shivale, and Ashley L. Valencia, and

deliver to the U.S. Marshals Service all documents necessary to effect service, including the

original and amended complaints. (ECF Nos. 2, 11.)

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 16, 2021
           New York, New York

                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                 5
Case 1:20-cv-09502-GHW Document 14 Filed 03/16/21 Page 6 of 6




            DEFENDANTS AND SERVICE ADDRESSES


    New York City Health + Hospitals
    125 Worth Street
    New York, NY 10013

    Leonardo V. Lopez, M.D.
    Bellevue Hospital
    462 First Avenue
    New York, NY 10016

    Catherine Mier, M.D.
    Bellevue Hospital
    462 First Avenue
    New York, NY 10016

    Robert Nadrich, M.D.
    Bellevue Hospital
    462 First Avenue
    New York, NY 10016

    Tarah Scanlon, M.D.
    Bellevue Hospital
    462 First Avenue
    New York, NY 10016

    Swati Shivale, M.D.
    Bellevue Hospital
    462 First Avenue
    New York, NY 10016

    Ashley L. Valencia, M.D.
    Bellevue Hospital
    462 First Avenue
    New York, NY 10016
